 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9     CHRISTOPHER CONDE,                                 Case No. 1:21-cv-01072-DAD-SKO

10                        Plaintiff,
                                                          ORDER DENYING WITHOUT
11                                                        PREJUDICE APPLICATION TO
              v.                                          PROCEED WITHOUT THE
12                                                        PREPAYMENT OF FEES AND
                                                          REQUIRING PLAINTIFF TO FILE AN
13     DEPARTMENT OF THE TREASURY, et al.,                AMENDED APPLICATION OR FILING
                                                          FEE WITHIN THIRTY DAYS
14                        Defendants.
                                                          (Doc. 2)
15
                                                          30-DAY DEADLINE
       _____________________________________/
16

17

18          Plaintiff Christopher Conde, a prisoner proceeding pro se, filed a complaint on July 9, 2021,
19 along with an application to proceed in forma pauperis. (Docs. 1, 2.) In order for the Court to

20 consider Plaintiff’s application to proceed without prepayment of fees, Plaintiff must provide the

21 Court with a certified copy of his trust fund account statement (or institutional equivalent), including

22 the supporting ledger sheets, for the six-month period immediately preceding the filing of this

23 complaint, obtained from the appropriate official of each prison at which Plaintiff is or was confined.

24 28 U.S.C. § 1915(a)(2). After submission of the trust fund information, the Court will determine

25 Plaintiff’s ability to pay the $350.00 filing fee required by federal law in one payment. If the Court

26 determines that Plaintiff does not have sufficient funds to pay the filing fee at one time, the Court
27 will assess an initial partial filing fee. After payment of the initial filing fee, monthly payments of

28 twenty percent of the deposits made to Plaintiff’s trust fund account during the preceding month
 1 will be forwarded to the Clerk of the Court each time the account balance exceeds $10.00. Payments

 2 will continue until the filing fee is paid.

 3          Because Plaintiff failed to provide a certified copy of his trust account statement showing
 4 transactions for the past six months, and to comply with the specific informational requirements for

 5 affidavits submitted pursuant to 28 U.S.C. §1915(a)(1), the Court is unable to determine if Plaintiff

 6 is entitled to proceed without prepayment of fees in this action.

 7          Accordingly, it is HEREBY ORDERED that:
 8          1.      Plaintiff’s application to proceed without the prepayment of fees is DENIED without
 9                  prejudice; and
10          2.      Within thirty (30) days of the date of service of this order, Plaintiff shall file an
11                  application to proceed without the prepayment of fees that includes the information
12                  described above or provide the Court with the reasoning as to why Plaintiff cannot
13                  obtain such information. Alternatively, Plaintiff may pay the $402.00 filing fee for
14                  this action. Failure to comply with this order will result in the recommendation
15                  that this action be dismissed.
16
     IT IS SO ORDERED.
17

18 Dated:        July 13, 2021                                 /s/ Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                      2
